


Exhibit 10.7

 

Execution Version

 

AMENDMENT NO. 3

 

TO

 

REVOLVING CREDIT AGREEMENT

 

AND

 

AMENDMENT NO. 2

 

TO

 

U.S. ABL GUARANTY AND SECURITY AGREEMENT

 

This AMENDMENT, dated as of July 26th, 2011 (this “Amendment”), by and among by
GEORGIA GULF CORPORATION, a Delaware corporation (“U.S. Borrower”), the other
Grantors party hereto, ROYAL GROUP, INC., a Canadian federal corporation
(“Canadian Borrower”), GENERAL ELECTRIC CAPITAL CORPORATION (“GE Capital”), as
Administrative Agent, and the Lenders party hereto amends (i) that certain
Credit Agreement, dated as of December 22, 2009 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”) by
and among the U.S. Borrower, the Canadian Borrower, the other Credit Parties
party thereto, the Lenders, and the L/C Issuers from time to time party thereto,
GE Capital, as Administrative Agent, Co-Collateral Agent and Co-Syndication
Agent, and Wachovia Capital Finance Corporation (New England), as Co-Collateral
Agent and Co-Syndication Agent and (ii) that certain U.S. ABL Guaranty and
Security Agreement, dated as of December 22, 2009, by the U.S. Borrower and the
other Grantors from time to time party thereto in favor of GE Capital, as
Administrative Agent (as amended, restated, supplemented or otherwise modified
from time to time, the “U.S. ABL Guaranty and Security Agreement”). Capitalized
terms used but not defined in this Amendment shall have the meanings that are
set forth in the Credit Agreement and in the U.S. ABL Guaranty and Security
Agreement, as applicable.

 

WITNESSETH:

 

WHEREAS, the Borrowers, the other Credit Parties party hereto, the
Administrative Agent and the Lenders party hereto have agreed to amend the
Credit Agreement and the U.S. ABL Guaranty and Security Agreement on the terms
and subject to the conditions herein provided;

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

SECTION 1.         AMENDMENTS

 

Effective as of the Effective Date (as defined in Section 2 hereof) and subject
to the satisfaction (or due waiver) of the conditions set forth in Section 2
(Conditions Precedent to Effectiveness) hereof, the Credit Agreement and the
U.S. ABL Guaranty and Security Agreement are hereby amended as follows:

 

1.1          Amendments to Section 11.1 (Defined Terms) of the Credit Agreement.
(a) The definition of “Secured Rate Contract” in Section 11.1 (Defined Terms) of
the Credit Agreement is hereby amended by replacing the word “Borrower” with the
words “Credit Party” in clause (i) of the definition thereof.

 

(b)           The definition of “Secured Swap Provider” in Section 11.1 (Defined
Terms) of the Credit Agreement is hereby amended by deleting the words “with a
Borrower” that occur immediately after the words “who has entered into a Secured
Rate Contract” in clause (i) of the definition thereof.

 

--------------------------------------------------------------------------------


 

1.2          Amendment to Section 2.1(a) (Guaranty) of the U.S. ABL Guaranty and
Security Agreement. Section 2.1 (a) (Guaranty) of the U.S. ABL Guaranty and
Security Agreement is hereby amended by deleting the words “of each Borrower”
that occur immediately after the words “of all the Obligations” and immediately
before the words “whether existing on the date hereof or hereinafter incurred or
created”.

 

SECTION 2.         CONDITIONS PRECEDENT TO EFFECTIVENESS

 

2.1          This Amendment shall become effective as of the date hereof (the
“Effective Date”) upon the following:

 

(a)           The Administrative Agent shall have received counterparts of this
Amendment duly executed by the U.S. Borrower, the other Grantors party to the
U.S. ABL Guaranty and Security Agreement, the Canadian Borrower, the
Administrative Agent and Required Lenders; and

 

(b)           All representations and warranties contained in Section 3 hereof
shall be true and correct.

 

SECTION 3.         REPRESENTATIONS AND WARRANTIES

 

On and as of the Effective Date, after giving effect to this Amendment and the
transactions contemplated hereby, each Credit Party party hereto represents and
warrants to the Administrative Agent and the Lenders, that the following
statements are true and correct:

 

3.1          Corporate Power and Authority. Each Credit Party party hereto has
all requisite power and authority to (a) enter into this Amendment and to carry
out the transactions contemplated hereby and (b) perform its obligations under
each Loan Document to which it is a party and to carry out the transactions
contemplated thereby.

 

3.2          Authorization of Agreements. The execution, delivery and
performance of this Amendment and the documents contemplated herein have been
duly authorized by all necessary action on the part of each Credit Party party
hereto.

 

3.3          Incorporation of Representations and Warranties from the Credit
Agreement and U.S. ABL Guaranty and Security Agreement. The representations and
warranties as to each Credit Party made in Article III (Representations and
Warranties) of the Credit Agreement are true and correct in all material
respects (without duplication of any materiality qualifier contained therein),
except to the extent that such representations or warranties expressly relate to
an earlier date, in which event such representations and warranties shall be
true and correct in all material respects (without duplication of any
materiality qualifier contained therein) as of such earlier date. In the case of
each Grantor, the representations and warranties as to such Grantor made in
Article IV (Representations and Warranties) of the U.S. ABL Guaranty and
Security Agreement are true and correct.

 

3.4          Absence of Default. Before and immediately after giving effect to
this Amendment and the transactions contemplated hereby, no Default or Event of
Default has occurred and is continuing or will result therefrom.

 

SECTION 4.         MISCELLANEOUS

 

4.1          Ratification by Credit Parties. Each of the Credit Parties hereby
agrees and consents to this Amendment and to the documents and agreements
referred to herein. Each of the Credit Parties

 

2

--------------------------------------------------------------------------------


 

agrees and acknowledges that (i) notwithstanding the effectiveness of this
Amendment, such Credit Party’s guarantee (as set forth in the Collateral
Documents) shall remain in full force and effect without modification thereto
and (ii) nothing herein shall in any way limit any of the terms or provisions of
such Credit Party’s guarantee or any other Loan Document executed by such Credit
Party (as the same may be amended from time to time), all of which are hereby
ratified, confirmed and affirmed in all respects. Each of the Credit Parties
hereby agrees and acknowledges that no other agreement, instrument, consent or
document shall be required to give effect to this Section 4.1. Each of the
Credit Parties hereby further acknowledges that the Borrowers, the
Administrative Agent and any Lender may from time to time enter into any further
amendments, modifications, terminations and/or waivers of any provision of the
Loan Documents without notice to or consent from such Credit Party and without
affecting the validity or enforceability of such Credit Party’s guarantee or
giving rise to any reduction, limitation, impairment, discharge or termination
of such Credit Party’s guarantee.

 

4.2          Binding Effect. This Amendment shall be binding upon the parties
hereto and their respective successors and assigns and shall inure to the
benefit of the parties hereto and the successors and assigns of the Lenders.

 

4.3          Severability. In case any provision in or obligation hereunder
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

4.4          References to Credit Agreement and U.S. ABL Guaranty and Security
Agreement. On and after the Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to the “Credit Agreement”, “Revolving Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement shall mean
and be a reference to the Credit Agreement as amended by this Amendment, and
each reference in the U.S. ABL Guaranty and Security Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein” or words of like import referring to
the U.S. ABL Guaranty and Security Agreement, and each reference in the other
Loan Documents to the “U.S. Revolving Guaranty and Security Agreement”,
“thereunder”, “thereof” or words of like import referring to the U.S. ABL
Guaranty and Security Agreement shall mean and be a reference to the U.S. ABL
Guaranty and Security Agreement as amended by this Amendment.

 

4.5          Effect on Credit Agreement and U.S. ABL Guaranty and Security
Agreement. Except as specifically amended by this Amendment, the Credit
Agreement and the U.S. ABL Guaranty and Security Agreement and the other Loan
Documents shall remain in full force and effect and are hereby ratified and
confirmed. The parties agree that in the event of any conflict between this
Amendment and the provisions of the Credit Agreement and the U.S. ABL Guaranty
and Security Agreement, this Amendment shall control.

 

4.6          No Waiver. The execution, delivery and performance of this
Amendment shall not, except as expressly provided herein, constitute a waiver of
any provision of, or operate as a waiver of any right, power or remedy of the
Administrative Agent or Lender under, the Credit Agreement, the U.S. ABL
Guaranty and Security Agreement or any of the other Loan Documents.

 

4.7          Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.

 

4.8          APPLICABLE LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL

 

3

--------------------------------------------------------------------------------


 

BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF.

 

4.9          Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature
pages are attached to the same document. Delivery of an executed signature
page of this Amendment by facsimile transmission, or electronic mail shall be as
effective as delivery of a manually executed counterpart hereof.

 

4.10        Loan Document. This Amendment is a Loan Document (as defined in the
Credit Agreement).

 

[Signature Pages Follow]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

BORROWERS:

 

 

 

GEORGIA GULF CORPORATION

 

ROYAL GROUP, INC. GROUPE ROYAL, INC.

 

 

 

 

By:

/s/ Greg Thompson

 

 

Name: Greg Thompson

 

 

Title: CFO

 

 

 

GUARANTORS:

 

 

 

GEORGIA GULF CHEMICALS & VINYLS, LLC

 

GEORGIA GULF LAKE CHARLES, LLC

 

ROYAL MOULDINGS LIMITED

 

ROYAL WINDOW AND DOOR PROFILES PLANT 13 INC.

 

ROYAL WINDOW AND DOOR PROFILES PLANT 14 INC.

 

ROYAL OUTDOOR PRODUCTS, INC.

 

PLASTIC TRENDS, INC.

 

ROYAL GROUP SALES (USA) LIMITED

 

ROME DELAWARE CORP.

 

ROYAL PLASTICS GROUP (U.S.A.) LIMITED

 

ROME ACQUISITION HOLDING CORP.

 

EXTERIOR PORTFOLIO, LLC

 

 

 

 

 

By:

/s/ Greg Thompson

 

 

Name: Greg Thompson

 

 

Title: Vice President

 

[SIGNATURE PAGE TO AMENDMENT]

 

--------------------------------------------------------------------------------


 

 

GENERAL ELECTRIC CAPITAL CORPORATION,

 

as Administrative Agent and as Lender

 

 

 

 

 

By:

/s/ David C. Johnson

 

Name:

David C. Johnson

 

Title:

Duly Authorized Signatory

 

[SIGNATURE PAGE TO AMENDMENT]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO CAPITAL FINANCE, LLC, as Lender

 

 

 

By:

/s/ Brant Murdock

 

Name:

Brant Murdock

 

Title:

Vice President

 

[SIGNATURE PAGE TO AMENDMENT]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Lender

 

 

 

By:

/s/ Kevin Chichester

 

Name:

Kevin Chichester

 

Title:

Vice President

 

[SIGNATURE PAGE TO AMENDMENT]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as Lender

 

 

 

By:

/s/ Michael J. Mozer

 

Name:

Michael J. Mozer

 

Title:

Vice President

 

[SIGNATURE PAGE TO AMENDMENT]

 

--------------------------------------------------------------------------------
